Title: Thomas Jefferson to John Vaughan, 15 February 1820
From: Jefferson, Thomas
To: Vaughan, John


					
						Dear Sir
						
							Monticello
							Feb. 15. 20.
						
					
					I yesterday took the liberty of inclosing a draft for 400.D. with a request to remit it to mr Appleton, and promising promised by the ensuing mail to send the letters of advice for him as to it’s disposition. this I now do, and therefore pray you to forward them to him with the remittance, and repeat to you my affectionate and respectful salutations.
					
						
							Th: Jefferson
						
					
				